EXHIBIT 10(d)
SUMMARY OF BASE SALARY AND ANNUAL INCENTIVE
COMPENSATION PAYABLE TO NAMED EXECUTIVE OFFICERS
     2011 Base Salary. On February 15, 2011, the Compensation and Management
Development Committee (the “Compensation Committee”) of the Board of Directors
of The Sherwin-Williams Company (“Sherwin-Williams”) set the 2011 base salaries
of the executive officers who were named in the Summary Compensation Table of
Sherwin-Williams’ 2010 Proxy Statement and who are expected to be named in the
Summary Compensation Table of Sherwin-Williams’ 2011 Proxy Statement (the “Named
Executive Officers”). The base salaries of the Named Executive Officers for 2011
are as follows: C.M. Connor, Chairman and Chief Executive Officer ($1,221,987);
J.G. Morikis, President and Chief Operating Officer ($779,220); S.P. Hennessy,
Senior Vice President — Finance and Chief Financial Officer ($587,704); S.J.
Oberfeld, Senior Vice President — Corporate Planning and Development ($536,354);
and T. W. Seitz, Senior Vice President — Strategic Excellence Initiatives
($495,482).
     Annual Incentive Compensation to Be Earned in 2011. The Compensation
Committee also approved the following minimum, target and maximum cash bonus
award levels, as a percent of salary, for the Named Executive Officers for 2011
under The Sherwin-Williams Company 2007 Executive Performance Bonus Plan.

                              Incentive Award as a Percentage of Base Salary  
Named Executive Officer   Minimum     Target     Maximum  
C.M. Connor
    0       105       210  
J.G. Morikis
    0       75       150  
S.P. Hennessy
    0       75       150  
S.J. Oberfeld
    0       60       120  
T.W. Seitz
    0       60       120  

